On April 28, 1880, the following opinion was delivered by— •
McKennan, C. J.
The right of the plaintiff to recover was resisted upon the ground that the real defendant was a married woman, and was not, therefore, liable. The question of her liability was reserved by the court. She was sued as a married woman by reason of her ownership as such of stock in a national bank, transferred to her by her husband, and a certificate for which was obtained for, delivered to, and held by her.
The court being of opinion that her coverture does not exempt her from the liability imposed by the national currency acts upon all stockholders in national banks, therefore decide the question reserved against the defendant and in favor of the plaintiff, and order judgment to be entered on the verdict in favor of the plaintiff.
*406On May 1,1880, the court opened the above judgment, and the case was subsequently reargued.
On November 30, 1880, the court again entered judgment in favor of plaintiff, but without delivering any opinion.